15-4111
    Singh v. Sessions
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A205 934 797

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    10th day of July, two thousand seventeen.

    PRESENT:
             DENNIS JACOBS,
             REENA RAGGI,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    BIKRAMJIT SINGH,
             Petitioner,

                        v.                                           15-4111
                                                                     NAC
    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Jaspreet Singh, Jackson Heights,
                                         New York.
FOR RESPONDENT:            Benjamin C. Mizer, Principal Deputy
                           Assistant Attorney General; Cindy S.
                           Ferrier,     Assistant     Director;
                           Kimberly A. Burdge, Trial Attorney,
                           Office of Immigration Litigation,
                           United States Department of Justice,
                           Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Bikramjit Singh, a native and citizen of India,

seeks review of a November 27, 2015 decision of the BIA affirming

a May 6, 2015 decision of an Immigration Judge (“IJ”) denying

Singh’s application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).       In re

Bikramjit Singh, No. A205 934 797 (B.I.A. Nov. 27, 2015), aff’g

No. A205 934 797 (Immig. Ct. N.Y.C. May 6, 2015).      Where, as

here, the BIA does not expressly “adopt” the IJ’s decision, but

closely tracks its reasoning, we review both the IJ’s and the

BIA’s opinions “for the sake of completeness,”     Wangchuck v.

Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006),

applying well-established standards of review, see      8 U.S.C.

§ 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66



                               2
(2d Cir. 2008).     We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

      In assessing an asylum applicant’s credibility, the agency

may, “considering the totality of the circumstances,” base an

adverse determination on the applicant’s “demeanor, candor, or

responsiveness,” inconsistencies between an applicant’s oral

and   written    statements,    and      inconsistencies   between    an

applicant’s     statements    and    other   record   evidence.      See

8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

“We defer . . . to an IJ’s credibility determination unless . . .

it is plain that no reasonable fact-finder could make such an

adverse credibility ruling.”          Xiu Xia Lin, 534 F.3d at 167.

      Substantial evidence supports the agency’s conclusion that

Singh was not credible.             The agency identified multiple

inconsistencies between Singh’s testimony, asylum application,

and other record evidence regarding significant aspects of his

claim, including the number of times he was attacked, the date

he joined the Akali Dal Mann Party and began receiving threats

from the Badal Party, and whether the police beat him in

September 2012.     These inconsistencies are reflected in the

record,   and    Singh’s     proffered    justifications   compel     no



                                     3
different result.       See Majidi v. Gonzales, 430 F.3d 77, 80-81

(2d Cir. 2005).

      Singh nevertheless faults the agency’s adverse credibility

determination, arguing that a Mann Party letter—which was

deemed inconsistent with Singh’s testimony regarding the

beatings—was based upon secondhand and possibly inaccurate

information.      The argument fails because Singh testified that

the letter’s author was aware of everything that had happened

to Singh.   As for Singh’s omission of certain beatings, even

if this was inadvertent, see Pavlova v. INS, 441 F.3d 82, 90

(2d Cir. 2006) (holding asylum applicant not required to list

all   instances    of   persecution),     that   would    not   bear   on

inconsistencies in and between his accounts of a September 2012

encounter with the police, see Lianping Li v. Lynch, 839 F.3d
144, 150 (2d Cir. 2016) (concluding that petitioner’s “asylum

application did not simply omit incidents of persecution” but

rather    “described      the     same   incidents   of    persecution

differently”).      Nor would it mitigate Singh’s initial failure

to discuss purported threats beginning in 2010—two years before

the first alleged attack and a year before he claimed to have

joined the Mann Party.          See Xiu Xia Lin, 534 F.3d at 166 n.3



                                     4
(observing that inconsistency and omission are “functionally

equivalent” for credibility purposes).

    The adverse credibility determination was bolstered by

Singh’s     submission   of      affidavits—from    two     different

individuals—that employed nearly identical language.               See

Singh v. BIA, 438 F.3d 145, 148 (2d Cir. 2006) (upholding adverse

credibility determination based in part on “nearly identical

language”    in   affidavits).      Singh’s    contention   that   the

similarity is explained by the use of the same translator is

not compelling because Singh testified that the affiants

prepared the documents independently, and the affidavits

themselves do not acknowledge assistance in preparation.           See

Majidi, 430 F.3d at 80-81.

    Finally, the agency’s reliance on Singh’s demeanor in

finding him not credible was supported by Singh’s nonresponsive

answers on cross examination.       See Shu Wen Sun v. BIA, 510 F.3d
377, 381 (2d Cir. 2007) (concluding that petitioner’s evasive

and nonresponsive testimony supported adverse credibility

ruling).

    Given the various concerns raised by Singh’s testimony,

statements, and evidence, we conclude that the totality of the

circumstances     supports    the   agency’s   adverse    credibility

                                    5
ruling.   See Xiu Xia Lin, 534 F.3d at 167.    Because Singh’s

claims for relief were all based on the same factual predicate,

the adverse credibility determination is dispositive of asylum,

withholding of removal, and CAT relief.   See Paul v. Gonzales,

444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                        FOR THE COURT:
                        Catherine O’Hagan Wolfe, Clerk of Court




                              6